Case 1:19-cv-01699-RGA Document 20 Filed 12/18/19 Page 1 of 1 PageID #: 2866




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

BIO-RAD LABORATORIES, INC. and                          C.A. No. 19-1699-RGA
PRESIDENT AND FELLOWS OF HARVARD
COLLEGE,                                                JURY TRIAL DEMANDED

                     Plaintiffs,

          v.

10X GENOMICS, INC.,

                     Defendant.



           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Bio-Rad

Laboratories, Inc. and President and Fellows of Harvard College hereby file this voluntary

dismissal without prejudice. Defendant 10X Genomics, Inc. has not yet filed an answer or motion

for summary judgment. Accordingly, this action is being dismissed without prejudice.


 Dated: December 18, 2019                     Respectfully submitted,

                                              FARNAN LLP
 OF COUNSEL:
                                              /s/ Brian E. Farnan
 Edward R. Reines (pro hac vice)              Brian E. Farnan (Bar No. 4089)
 Derek C. Walter (pro hac vice)               Michael J. Farnan (Bar No. 5165)
 WEIL, GOTSHAL & MANGES LLP                   919 North Market Street, 12th Floor
 201 Redwood Shores Parkway                   Wilmington, DE 19801
 Redwood Shores, CA 94065                     Telephone: (302) 777-0300
 Telephone: (650) 802-3000                    Facsimile: (302)777-0301
 Facsimile: (650) 802-3100                    bfarnan@farnanlaw.com
 ereines@weilgotshal.com                      mfarnan@farnanlaw.com
 dwalter@weilgotshal.com
                                              Attorneys for Plaintiffs
